DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/02/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney, Joshua B. Goldberg, on 12/27/2021.

The application has been amended as follows: 
1. (Currently Amended) A display panel, corresponding to 
a first substrate;
a second substrate disposed opposite to the first substrate; and

each of the plurality of reflective structures in the reflective structure group comprises a plurality of the reflective substructures disposed along a first direction, and has reflective surfaces in parallel and has a longitudinal section in a shape of a right triangle, a hypotenuse of the right triangle functioning as the reflective surface, and
the plurality of reflective structures comprise 
the reflective substructures in the first two adjacent reflective structures comprise right-angled sides, perpendicular to the first substrate, on a first side along the first direction with respect to their hypotenuses; the reflective substructures in the second two adjacent reflective structures comprise right-angled sides, perpendicular to the first substrate, located on a second side along the first direction with respect to their hypotenuses, and
the first side is opposite to the second side along the first direction.
8. (Canceled)


preparing a first substrate and a second substrate disposed opposite to the first substrate, respectively; and
forming at least one reflective structure group on the first substrate such that each of the at least one reflective structure group comprises a plurality of reflective structures which have reflective surfaces facing the second substrate, and are configured to reflect light from the second substrate in a predetermined direction to the 
each of the plurality of reflective structures in the reflective structure group comprises a plurality of the reflective substructures disposed along a first direction, and has reflective surfaces in parallel and has a longitudinal section in a shape of a right triangle, a hypotenuse of the right triangle functioning as the reflective surface, and
the plurality of reflective structures comprise 
the reflective substructures in the first two adjacent reflective structures comprise right-angled sides, perpendicular to the first substrate, on a first side along the first direction with respect to their hypotenuses; the reflective substructures in the second two adjacent reflective structures comprise right-angled sides, perpendicular to the first substrate, located on a second side along the first direction with respect to their hypotenuses, and


14. (Currently Amended) The method of manufacturing the display panel of claim 13, wherein the step of forming the reflective structure group comprises:
forming the plurality of reflective structures in the reflective structure group such that each reflective structure of the plurality of reflective structures comprises [[a]] the plurality of reflective substructures disposed along [[a]] the first direction, and reflective surfaces of the respective reflective substructures located in the same reflective structure are disposed in parallel.

Reasons for allowance
Claims 1, 2, 5-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 1. In addition, Wu CN103185293A and Kenji CN 1311873A, taken along or in combination, at least fails to disclose or suggest a display panel, corresponding to two left-eye visual fields of view and two right-eye visual fields of view, having “a first substrate; a second substrate disposed opposite to the first substrate; and at least one reflective structure group disposed on the first substrate, each of which comprises a plurality of reflective structures, which have reflective surface facing the second substrate and are configured to reflect light from the second substrate in a predetermined direction to the two left-eye visual fields of view of the two right-eye 2, 5-7 and 9-12 are depended on claim 1 so they are allowable for the same reason.
Regarding claim 13, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 13. In addition, Wu CN103185293A and Kenji CN 1311873A, taken along or in combination, at least fails to disclose or suggest a method of manufacturing a display panel corresponding to two left-eye visual fields of view and two right-eye visual fields of view, comprising steps of: “preparing a first substrate and a second substrate disposed opposite to the first substrate, respectively; and forming at least one reflective structure group on the first substrate such that each of the at least one reflective structure group comprises a plurality of reflective structures which have reflective surfaces facing the 14-20 are depended on claim 13 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871